Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S RESPONSE
In response to the application filed 02/21/2021, the application has been examined.  The examiner has considered the presentation of claims in view of the disclosure and the present state of the prior art.  And it is the examiner's position that claims 1-3 and 5-11 are unpatentable for the reasons set forth in this Office action:
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wasamoto ‘821 (US 2010/0134821) in view of Wasamoto ‘077 (US 2011/0154077).
Regarding claim 1,  Wasamoto ‘821 discloses an apparatus (fiscal printer) in which, in a mechanical apparatus (fiscal printer in title, abstract, fig 1) having a circuit board within the printer (circuit board 4 within printer 1 in abstract, fig 1) provided with an electric circuit (circuits 7-12 in circuit board 4 in fig 1, para 0022-0028), records whether or not the printer is removed from the circuit board (stores and holds data indicating the  circuit board was removed in abstract, para 0009-0010, 0015-0017, 0027-0033), the apparatus comprising:
a current path provided in the printer (circuit 15 and/or circuit 16 in fig 1, para 0026);
an auxiliary power supply provided in either the circuit board or the printer and different from a main drive power supply of the mechanical apparatus (backup battery 11 in fig 1, abstract, para 0023);
a state holding unit in which a state signal to be held is switched when received voltage changes (storage area 10d,10e stores and holds data indicating the circuit board was removed in abstract, para 0027-0033); and
a connection unit configured to electrically connect the auxiliary power supply to the state holding unit via the current path when the circuit board is within the printer, and electrically disconnect the auxiliary power supply from the state holding unit when the circuit board is not within the printer  (connector 14 fig 1, para 0025-0029), wherein 
in a case where the state holding unit holds a state signal different from a state signal held when the auxiliary power supply and the state holding unit are electrically connected to each other by the connection unit via the current path, removal of the printer from the circuit board is recorded (changes in voltage level triggers the apparatus to store and hold data indicating the circuit board was removed in abstract, para 0027-0033).
Wasamoto ‘821 discloses security against removal for tampering or illegal access (abstract, para 0007, 0030-0032), but does not expressly state that the apparatus is a case opening recording apparatus recording opening of the case comprising a case capable of housing the circuit board and current path in the case so that removal of the case from the circuit board is recorded.
Wasamoto ‘077 discloses an analogous art fiscal printer with anti-tamper (falsification) device (abstract, fig 1, para 0006, 0070-0071,0125-0126).  The apparatus includes a printer 1 with a case (cover 17,22 in abstract, fig 1-5 para 0074, 0125-0138)  and records change of state (para 0019-0031, 0079-0080, 0125-0138) to detect opening of the case as an indication of falsification, illegal or unauthorized access (para 0019-0031, 0079-0080, 0125-0138) using a power supply path in the case (abstract, fig 5, para 0127).   
Regarding claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Wasamoto ‘821,   the apparatus is a case opening recording apparatus recording opening of the case comprising a case capable of housing the circuit board and current path in the case so that removal of the case from the circuit board is recorded in view of Wasamoto ‘077 disclosing such case opening and removal detecting and recording using a path in the case as an indication of tampering, falsification, illegal or unauthorized access for the same purpose of security against removal for tampering or illegal access.
Regarding claim 3, Wasamoto ‘821 discloses, wherein the auxiliary power supply is a battery serving as a backup power supply of the electric circuit provided on the circuit board at off-time of the main drive power supply (battery 11 is a backup battery power supply in abstract, fig 1, para 0023, 0028, 0031).
Regarding claim 5, Wasamoto ‘821 discloses, wherein the electric circuit includes a storage device (storage unit 10c, utilizing SRAM for example, in abstract, fig 1, para 0027).
Regarding claim 6, Wasamoto ‘821 discloses, wherein the electric circuit includes a real- time clock (real-time clock (RTC 10) in abstract, para 0023, 0027).
Regarding claim 8, Wasamoto ‘821 discloses, a clock unit configured to clock time in which the state holding unit holds a state signal different from a state signal held when the auxiliary power supply and the state holding unit are electrically connected to each other by the connection unit via the current path (real-time clock (RTC 10) clocking time of removal triggered by voltage/signal change in abstract, para 0023, 0027-0034).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wasamoto ‘821 (US 2010/0134821) in view of Wasamoto ‘077 (US 2011/0154077) as applied above and further in view of Wasamoto ‘994 (US 2010/0301994). 
The combination applied above does not expressly disclose the recording unit of claim 2.
Wasamoto ‘994 discloses an analogous art fiscal printer with anti-tamper device (title, abstract, figs 1, 6).  When the printer main power is turned on, an error report is generated in response to the removal state and sent to the printer control CPU to record and indicate removal for indication of tamper, illegal or unauthorized access  (para 0042-0043, 0053-0054, 0066-0077).  The apparatus includes a printer 1 with a case (housing 2, case 10, figs 1-2, para 0031-0033) and records change of state (para 0010-0017, 0039, 0042, 0047, 0061) to detect opening of the case as an indication of tamper, illegal or unauthorized access (para 0040-0043).   
Regarding claim 2, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, further comprising a recording unit configured to record a state signal held by the state holding unit when the main drive power supply is switched from off to on.  When the printer main power is turned on, an error report is generated in response to the removal state to the printer control CPU to record and indicate removal (para 0042-0043, 0053-0054, 0066-0077) in view of Wasamoto ‘994 disclosing  when the printer main power is turned on, an error report is generated in response to the removal state and sent to the printer control CPU to record and indicate removal for indication of tamper, illegal or unauthorized access.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wasamoto ‘821 (US 2010/0134821) in view of Wasamoto ‘077 (US 2011/0154077) as applied above and further in view of Coussieu (US 2010/0169671).
Regarding claim 7, Wasamoto ‘821 discloses (as applied to claim 3), wherein the auxiliary power supply is a battery serving as a backup power supply of the electric circuit provided on the circuit board at off-time of the main drive power supply (battery 11 is a backup battery power supply in abstract, fig 1, para 0023, 0028, 0031), but does not disclose a capacitor as backup supply.
Coussieu discloses an analogous art apparatus with security module 16 recording (registering) tampering (register detection to protect against unauthorized access or intrusion in title, abstract, 0004, 0029, 0033) with backup power supply including a capacitor C1 and/or C2 charged by the power supply in addition or alternative to battery or cell P to provide further backup supply and tamper detection (figs 1-2, para 0025, 0028-0029, 0031-0034).
Regarding claim 7, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the auxiliary power supply is a capacitor provided on the circuit board, and the capacitor is charged by the main drive power supply at on-time of the main drive power supply in view of Coussieu disclosing capacitor as obvious backup supply in a tamper protection apparatus.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wasamoto ‘821 (US 2010/0134821) in view of Wasamoto ‘077 (US 2011/0154077) as applied above and further in view of Igarashi (US 2007/0013574).
The combination applied above includes machines in the form of printers, but does not expressly disclose numerical control and machine tool of claim 9 nor the amplifier and motor of claim 10.
Igarashi discloses a machine in the form of a printer 1 with driving motor 3 (fig 1, para 0102-0104) and circuit boards 6,23 (figs 1,3 para 0028, 0133) including amplifiers 51-56 (fig 5, para 0134).  The driving mechanism includes motor 84 driving a carriage for moving the print (ink) mechanism and motor 3 driving medium transport roller 2 to feed medium or paper-P (fig 1,7, para 0102, 0130, 0158, 0163).  The disclosure is directed to a printer apparatus example that is a compound machine with driving mechanism and to other apparatus having a driving mechanism including a machine tool such as an NC (Numerical Control) and automated apparatus (para 0163).
Regarding claim 9, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the mechanical apparatus includes a numerical control apparatus of a machine tool in view of Wasamoto ‘821 and Wasamoto ‘077 disclosing the apparatus including a printer and in view of Igarashi disclosing that it would have been an obvious variation to apply printer machine to other examples including machine tool such as an NC (Numerical Control). 
Regarding claim 10, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the mechanical apparatus is an amplifier configured to supply drive power to a motor in view of Wasamoto ‘821 and Wasamoto ‘077 disclosing the apparatus including a printer and in view of Igarashi disclosing a printer as an example apparatus with driving mechanism including amplifier and motor.  

Claim  11 is rejected under 35 U.S.C. 103 as being unpatentable over Wasamoto ‘821 (US 2010/0134821) in view of Wasamoto ‘077 (US 2011/0154077) as applied above and further in view of Cromer (US 5945915).
The combination applied above lacks plural apparatuses of claim 11.
Cromer discloses an analogous art case open recording apparatus (send tamper alert signal when cover/enclosure is opened in title, abstract).  An open/tamper state is held in a flip flop 118 at each client apparatus (fig 6, col 10 lines 5-25).  The tamper alert signal from each client apparatus is provided to the client devices network adaptor 94 that builds an alert packet pulling information for EEPROM 95 to send a tamper alert packet  over a network to a remote manager or administrator apparatus for storage to assist the system owner in protecting its assets (abstract, col 9 lines 58-62, col 10 line 27-col 11 line 16).   
Regarding claim 11, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above the plurality of case opening recording apparatuses according to claim 1 provided in relation to the plurality of mechanical apparatuses; a communication network configured to communicably connect each of the case opening recording apparatuses; and: an upper controller which is communicably connected to the communication network, and controls an operation of each of the plurality of mechanical apparatuses, wherein the upper controller has an overall recording unit configured to record information indicating that the case is removed from the circuit board in the mechanical apparatus when the state holding unit of the case opening recording apparatus relevant to each of the plurality of mechanical apparatuses holds a state signal different from a state signal held when the auxiliary power supply and the state holding unit are electrically connected to each other by the connection unit via the current path in view of Cromer disclosing network communication from opening recording (client) apparatuses to upper controller (manager or administrator computer) to assist the system owner in protecting its assets.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, Wasamoto ‘821 discloses first and second paths (15 and 16) and Baba (US 2012/0131680) discloses first and second paths (16 and 17) with first and second holding 3units (11 and 12).  But the cited art taken alone or in combination does not fairly teach or suggest the details of claim 4 including in combination with claim 1,wherein the current path includes a first sub current path and a second sub current path independent of each other, the auxiliary power supply includes a battery removably provided in the case, and serving as a backup power supply of the electric circuit provided on the circuit board at off-time of the main drive power supply, and a capacitor provided on the circuit board, and charged by the main drive power supply at on-time of the main drive power supply, the state holding unit includes a first sub state holding unit and a second sub state holding unit in which a state signal to be held is switched when received voltage changes, and the connection unit includes a first sub connection unit configured to electrically connect the battery to the first sub state holding unit via the first sub current path when the circuit board is housed in the case and the battery is attached to the case, and electrically disconnect the battery from the first sub state holding unit when the circuit board is not housed in the case, and a second sub connection unit configured to electrically connect the capacitor to the second sub state holding unit via the second sub current path when the circuit board is housed in the case, and electrically disconnect the capacitor from the second sub state holding unit when the circuit board is not housed in the case.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brelkss (US 4122359), Candelore (US 5880523), Buer (US 6067027) and Crockett (US 2009/0140869) disclose tamper detect apparatuses.
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C HOLLOWAY III whose telephone number is (571) 272-3058.  The examiner can normally be reached on M-F from 7:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached on (571) 272-3059.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

8/4/2022							 /EDWIN C HOLLOWAY III/
(571) 272-3058		   Primary Examiner, Art Unit 2683